Exhibit 10.1

 

2003 STATEWIDE RESIDENTIAL APPLIANCE RECYCLING
PROGRAM AGREEMENT

 

BETWEEN

 

ARCA CALIFORNIA, INC.

 

AND

 

SOUTHERN CALIFORNIA EDISON COMPANY

 

 

This program is funded by California utility customers and administered by
Southern California Edison Company under the auspices of the California Public
Utilities Commission.

 

--------------------------------------------------------------------------------


 

2003 STATEWIDE RESIDENTIAL APPLIANCE RECYCLING PROGRAM AGREEMENT

 

TABLE OF CONTENTS

 

1

DEFINITIONS

 

 

2

GENERAL TERMS

 

 

3

CONTRACT DOCUMENTS

 

 

4

CONTRACTOR RECYCLING SERVICES

 

 

5

CONTRACTOR REPORTS

 

 

6

CONTRACTOR CUSTOMER COMPLAINT AND DISPUTE RESOLUTION PROCESS

 

 

7

ELIGIBLE CUSTOMERS AND REFRIGERATORS AND FREEZERS

 

 

8

INELIGIBLE CUSTOMERS AND REFRIGERATORS AND FREEZERS

 

 

9

CONTRACTOR’S COMPENSATION

 

 

10

CONTRACTOR BILLING

 

 

11

SCE RESPONSIBILITIES

 

 

12

OWNERSHIP AND CUSTOMER CONFIDENTIALITY REQUIREMENTS

 

 

13

CONFLICT OF INTEREST

 

 

14

RIGHT TO AUDIT AND INSPECT; RECORDKEEPING

 

 

15

CHANGES

 

 

16

PERMITS, CODES AND STATUTES

 

 

17

REPRESENTATIONS AND WARRANTIES

 

 

18

TITLE

 

 

19

INSURANCE

 

 

20

INDEMNITY

 

 

21

TERM AND TERMINATION

 

 

22

STOP WORK

 

i

--------------------------------------------------------------------------------


 

23

WRITTEN NOTICES

 

 

24

SUBCONTRACTS

 

 

25

INDEPENDENT CONTRACTOR

 

 

26

NON-DISCRIMINATION CLAUSE

 

 

27

CPUC AUTHORITY TO MODIFY

 

 

28

NON-WAIVER

 

 

29

ASSIGNMENT

 

 

30

FORCE MAJEURE

 

 

31

DISPUTE RESOLUTION

 

 

32

SEVERABILITY

 

 

33

GOVERNING LAW

 

 

34

SECTION HEADINGS

 

 

35

SURVIVAL

 

 

36

NONRELIANCE

 

 

37

ATTORNEYS’ FEES

 

 

38

COOPERATION

 

 

39

ENTIRE AGREEMENT

 

 

40

COUNTERPARTS

 

ii

--------------------------------------------------------------------------------


 

THIS AGREEMENT (“Agreement”) is effective as of the 2nd day of September, 2003
(“Effective Date”) by and between SOUTHERN CALIFORNIA EDISON COMPANY, a
California corporation (“SCE”) and ARCA CALIFORNIA, INC., a California
corporation and wholly owned subsidiary of Appliance Recycling Centers of
America, Inc. (“Contractor”).  SCE and Contractor are also each individually
referred to herein as “Party” and collectively as “Parties.”

 

RECITALS

 

WHEREAS the Parties desire to implement an appliance recycling program 2003
under the terms and conditions required by the California Public Utilities
Commission and as set forth herein, for the removal of older, working
inefficient refrigerators and freezers (“Eligible Refrigerators and Freezers”)
(“the 2003 Statewide Residential Appliance Recycling Program”) or “Program”)
from customer residences in the separate service territories of SCE, and San
Diego Gas & Electric (“SDG&E”) (collectively, the “Southern Territory.”)

 

WHEREAS, SCE desires to ensure the safe, lawful recovery and recycling or lawful
disposal, as necessary, of CFCs, HCFCs, HFCs, PCBs, mercury, and used oil and
Hazardous Materials.

 

WHEREAS, SCE desires to contract with Contractor for the comprehensive
management of the 2003 Statewide Residential Appliance Recycling Program in the
Southern Territory.

 

WHEREAS, Contractor desires to contract with SCE for the comprehensive
management of the 2003 Statewide Residential Appliance Recycling Program in the
Southern Territory, said management to include, without limitation, the
collection, disabling and proper disposal of primary and secondary working
Eligible Refrigerators and Freezers; removal of CFCs, HCFCs, HFCs, PCBs and
other Hazardous Materials from collected Eligible Refrigerators and Freezers;
handling storage and legal disposal of compressor oil, PCBs and other Hazardous
Materials; recycling of metal, sulfur dioxide, CFCs, HCFCs, HFCs and oil;
providing incentives to participating customers of SCE and SDG&E who relinquish
Eligible Refrigerators and Freezers, performance of a Program Participant
survey, and providing reports and data to assist SCE in tracking program goals
and expenditures and evaluating the program.

 

1

--------------------------------------------------------------------------------


 

WHEREAS, Contractor represents (i) that it has knowledge of the federal Clean
Air Act, the Resource Conservation and Recovery Act, and Toxic Substances
Control Act as well as the California Health and Safety Act (Article 10.1,
commencing with Section 25211 of Chapter 6.5 of Division 20), the California
Public Resources Code (Chapter 3.5, commencing with Section 42160 of Part 3 of
Division 30), and all other applicable federal, state, and local regulations
regarding the proper processing and recycling of refrigerators and freezers and
hazardous materials contained within the refrigerators and freezers; (ii) that
it has knowledge of the hazards associated with the removal, handling, storage,
recycling, and legal disposal of hazardous materials; (iii) that it has
experience and expertise in such removal, handling, storage, recycling, and
legal disposal; (iv) that it uses only qualified personnel, (including
subcontractor’s and agent’s personnel) who have been instructed and certified in
the proper safety procedures to be used in such removal, handling, storage,
recycling, or legal disposal, and (v) that it has established and will continue
to operate and maintain its recycling center in the City of Compton or other
areas acceptable to Contractor and SCE.

 

WHEREAS, the Parties hereto desire to set forth terms and conditions under which
the aforesaid management services shall be performed and which shall constitute
the Parties’ agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

 

1.             DEFINITIONS

 

1.1           Agreement:  This document, the terms and conditions contained in
this Agreement as amended from time to time.

 

1.2           Amendment:  Future document signed by the authorized
representatives of both Parties which changes or modifies the terms of this
Agreement.

 

1.3           Business Day:  The period from one midnight to the following
midnight, excluding Saturdays, Sundays, and holidays.

 

1.4           Calendar Day:  The period from one midnight to the following
midnight, including Saturdays, Sundays, and holidays.

 

2

--------------------------------------------------------------------------------


 

1.5           CFCs:  Chlorofluorocarbons. (See also HCFCs and HFCs.)

 

1.6           CFC-11:  Chlorofluorocarbons used as the blowing agent in the
refrigerator and freezer polyurethane foam insulation.

 

1.7           Change Order:  Document issued by SCE to Contractor and accepted
by Contractor that changes or modifies the terms of this Agreement.

 

1.8           Contract Period:  September 2, 2003 to December 31, 2003 for
completion of the Work.  Contractor’s final report shall be submitted to SCE on
or before January 31, 2004, or as extended by order of the CPUC.  (See also
Section 21 – “Term and Termination.”)

 

1.9           CPUC:  the California Public Utilities Commission.

 

1.10         Disposition Code:  Code assigned to each customer appliance turn-in
order form (ATO) that identifies whether a working or non-working Refrigerator
or Freezer was collected, or disabled with the customer’s permission, if the
order was cancelled by the customer, which incentive was selected, and other
similar details regarding each order.

 

1.11         Documentation:  Specifications, procedures, instructions, reports,
test results, analyses, calculations, manuals, and other data specified in the
Purchase Order, Change Order, this Agreement, and any amendment to this
Agreement, as required by any legal entity having jurisdiction over the Work.

 

1.12         Eligible Customer:  For purposes of this Agreement, an Eligible
Customer is a resident of the Southern Territory who occupies an existing
single-family residential (Domestic Rate) or multi-unit dwelling or mobile home,
or is the owner or authorized representative of existing multifamily housing and
who may qualify for the 2003 Statewide Residential Appliance Recycling Program. 
Eligible Customers include customers who reside in the Southern Territory but
who take distribution services from an entity other than SCE or SDG&E.  (See
Section 7 of this Agreement.)

 

3

--------------------------------------------------------------------------------


 

1.13         Eligible Refrigerators and Freezers:  Refrigerators and freezers
that meet the 2003 Statewide Residential Appliance Recycling Program
refrigerator and freezer eligibility criteria as set forth in Section 7 of this
Agreement.

 

1.14         Hard-to-Reach:  Eligible Customers who are residents of areas other
than the Los Angeles basin or San Diego Area and/or are moderate income and/or
multifamily or mobile home tenants and are within the zip codes listed.  See
remote area definition also.

 

1.15         Hazardous Materials:  Any substance or material which has been
designated as hazardous or toxic by the U.S. Environmental Protection Agency,
the California Department of Toxic Substances Control and/or any other
governmental agency now or hereinafter authorized to regulate materials in the
environment, including, but not limited to “Materials which require special
handling” as defined in California Public Resources Code Section 42167 or other
applicable code, rule or regulation, which is contained in or is derived from
the Eligible Refrigerators or Freezers.

 

1.16         HCFCs and HFCs:  hydrochlorofluorocarbons, and hydrofluorocarbons. 
(See also CFCs.)

 

1.17         PCB:  Polychlorinated Biphenyl.

 

1.18         PGC funds:  Public Goods Charge Funds.  The source of the funds
used to pay Contractor for work performed pursuant to this Agreement.

 

1.19         Primary Refrigerator or Freezer:  Refrigerator or freezer currently
in use by customer as the main refrigerator or freezer.

 

1.20         Program Participants:  Eligible Customers who turn in Eligible
Refrigerators or Freezers during the Contract Period.

 

1.21         Purchase Order:  Document issued by SCE to facilitate payment to
Contractor for the Work described herein.

 

1.22         Recycling Center:  The site at which Contractor will process
Eligible Refrigerators and Freezers, remove CFCs, HCFCs, HFCs, PCBs and other
Hazardous Materials, and recycle or legally dispose of Hazardous materials.

 

4

--------------------------------------------------------------------------------


 

1.23         Recycling Charge:  Per-unit price paid by SCE for services
performed by Contractor for the Work.  The Recycling Charge does not include
marketing or incentive charges.

 

1.24         Remote Area:  A city or town that, because of its population and
distance from the Contractor’s base of operations, justifies the use of an
extended timeframe (up to 25 Business Days from the initial customer contact) to
complete collection when mutually agreed to by the Parties.

 

1.25         Secondary Refrigerator or Freezer:  Surplus refrigerator or freezer
currently in use and utilized by customer concurrently with primary refrigerator
or freezer.

 

1.26         Southern Territory:  The collective service territories of SCE and
SDG&E.

 

1.27         2003 Statewide Residential Appliance Recycling Program:  2003
statewide appliance recycling program approved by the CPUC to be implemented in
the respective service territories of SCE, SDG&E and Pacific Gas & Electric
Company.

 

1.28         Subcontractor:  An entity contracting directly or indirectly with
Contractor to furnish services or materials as part of or directly related to
Contractor’s Work.

 

1.29         Utility or Utilities:  SCE and/or SDG&E.

 

1.30         Work:  Any and all obligations of Contractor to be performed for
SCE and SDG&E and Eligible Customers of SCE and SDG&E pursuant to this
Agreement, any Amendment to this Agreement, or a subsequent Purchase Order or
Change Order incorporating this Agreement.  The Work shall include the services
described in Sections 4, 5, 6, and 10 of this Agreement, but is not limited to,
Eligible Refrigerator and Freezer collection, Eligible Refrigerator and Freezer
processing, handling, storing, recycling, and legal disposal of Hazardous
Materials and Documentation preparation, customer complaint resolution and other
related activities.

 

5

--------------------------------------------------------------------------------


 

2.             GENERAL TERMS

 

Contractor shall perform the Work and its associated obligations described below
as an independent contractor.

 

3.             CONTRACT DOCUMENTS

 

This Agreement shall consist of the following documents:  this Agreement, any
amendments to this Agreement, Purchase Orders, and Change Orders.  In the event
of any conflict or apparent conflict between any of the provisions of the
documents comprising this Agreement, the following order of construction of the
documents shall apply:

 

(i)            Amendments to the Agreement in chronological order from the most
recent to the earliest;

 

(ii)           Change Orders incorporating and reflecting any Amendments to the
Agreement in chronological order from the most recent to the earliest;

 

(iii)          This Agreement including all attachments; and (iv) Purchase Order
incorporating this Agreement.

 

Each Party shall notify the other immediately upon the identification of any
such conflict or inconsistency.

 

4.             CONTRACTOR RECYCLING SERVICES

 

4.1           Contractor shall be responsible for Program Participant service
activities in the service territory of each Utility, including providing an
inbound 800 telephone number for customers to access in English or Spanish, a
web page which allows statewide customer access for inquiries and/or
qualification and to signup for appointments 24 hours a day, seven days a week,
all communication services, verification of customer and refrigerator or freezer
eligibility, scheduling Eligible Refrigerator and Freezer collection
appointments, documentation of Program Participant data, and other activities. 
The web site content shall be approved by SCE.  Any changes to the content must
be reviewed and approved by SCE prior to implementation.

 

6

--------------------------------------------------------------------------------


 

Contractor is not performing any Work in the service territory of Pacific Gas &
Electric Company (“PG&E”) under this Agreement.  Nonetheless, Contractor agrees
to maintain its inbound 800 telephone number dedicated to customers in PG&E’s
service territory to access in English or Spanish, and forward any calls
received from PG&E customers during the Term of this Agreement to the inbound
800 telephone number of SCE’s contractor delivering Program services in PG&E’s
service territory.  SCE shall reimburse Contractor for any costs associated with
maintaining the inbound 800 telephone number for PG&E’s customers, and
forwarding calls from PG&E’s customers to SCE’s contractor delivering Program
services in PG&E’s service territory during the Term of this Agreement.

 

4.2           Contractor shall be responsible for the following collection
services in the service territory of each Utility:

 

(i)            Collect all Eligible Refrigerators and Freezers from Eligible
Customers’ residences within 20 Business Days from the date the Refrigerator or
Freezer was scheduled for pickup (unless otherwise requested by the Eligible
Customer).  In Remote Areas of the service territory, or as approved by SCE’s
Program Manager, collection shall be no later than 25 Business Days from the
date the Eligible Refrigerator or Freezer was scheduled for pickup, unless
otherwise requested by the Eligible Customer.  In the event of unanticipated
high demand (beyond the projected monthly participation estimates) for Program
services, Contractor and the SCE Program Manager shall, by mutual agreement,
establish other appropriate time limitations as necessary.

 

Contractor shall dedicate 14 international straight trucks with 24’ cargo boxes
and hydraulic lift gates solely to performing the Work.

 

A twenty-five percent (25%) reduction in the Recycling Charge shall be made by
SCE if Eligible Refrigerators and Freezers are collected later than 20 Business
Days after the Eligible Refrigerator or Freezer was scheduled for pickup and 25
Business Days in Remote Areas of each Utility’s service territory after the
Eligible Refrigerator or Freezer was scheduled for pickup or unless the Eligible
Customer requested the later collection date or unless the Contractor and the
SCE Program Manager shall, by mutual agreement establish other appropriate time
limitations as necessary.

 

7

--------------------------------------------------------------------------------


 

(ii)           Ensure that the Eligible Refrigerator or Freezer is a working
unit before removing it from a residence;

 

(iii)          Disable the Eligible Refrigerator or Freezer prior to leaving
pick-up location; and

 

(iv)          Transport and Process the Eligible Refrigerator or Freezer at its
Recycling Center.  Contractor represents and warrants that no refrigerator or
freezer, nor any component thereof, picked up by Contractor or a Subcontractor
in the performance of the Work, shall be resold or reused.

 

4.3           Contractor shall be solely responsible for all methods,
techniques, sequences, and procedures for the dismantling of Eligible
Refrigerators and Freezers, processing of metal panels and components, recycling
of recovered scrap metal, removal and management including, but not limited to,
recycling or lawful disposal of Hazardous Materials.

 

4.4           Contractor shall be solely responsible for all methods,
techniques, sequences, and procedures for the removal and management of all
capacitors found in Eligible Refrigerators and Freezers, and the removal and
disposal of compressor oil, CFCs, HCFCs, HFCs, PCBs, and other Hazardous
Materials from the time Contractor collects Eligible Refrigerators and Freezers
pursuant to this Agreement.

 

4.5           For each Utility, Contractor and SCE shall establish and implement
a financial incentive service as follows:

 

4.5.1        Each Program Participant will be entitled to receive a check in the
amount of Thirty-five Dollars ($35.00) or a 5-pack set of compact fluorescent
lamps (CFL Pack).  The check and the CFL Pack are each referred to individually
as the “Incentive”.

 

8

--------------------------------------------------------------------------------


 

4.5.2        Contractor shall process and mail an Incentive check to each
Program Participant who selects the $35.00 Incentive via the U.S. Postal System
within 15 Business Days of the date such Program Participant’s Eligible
Refrigerator or Freezer was picked up.

 

4.5.3        The CFL Pack shall be delivered to the Program Participants who
select such Incentive by SCE’s contractor, Sunpark Electronics Company
(“Sunpark”), provided that Contractor emails Sunpark (c/o Meynardo Velasco at
mjvelasco@sunpkco.com) on a weekly basis a list of Program Participants who
select the CFL Pack, including each Program Participant’s full name and address,
ATO and phone number.

 

4.5.4        As required under Section 10, Contractor shall provide SCE with a
weekly listing of Program Participants qualifying for an Incentive check or CFL
Pack for SCE’s approval.  The weekly listing shall include the Program
Participants’ names and addresses, dates of pickup, dates the Incentive checks
were mailed, and the date the list regarding the CFL Pack Incentive was emailed
to Sunpark.

 

4.5.8        Upon SCE’s reimbursement of Contractor for the Incentives described
in Section 4 of this Agreement, SCE shall be under no further obligation with
respect to reimbursement of such amounts and such reimbursement shall constitute
full payment to Contractor on behalf of the Program Participants entitled to
receive such Incentives.  Moreover, upon SCE’s payment to Contractor of such
reimbursement, Contractor shall be deemed the holder of such property as far as
the interests of the Program Participants for any and all purposes, including,
but not limited to, complying with the unclaimed property laws of California and
any and all other applicable states.  SCE shall not assume any responsibility
for other disposition of the reimbursement payments after such reimbursement is
paid to Contractor and shall not be entitled to the reversion of any amounts so
paid.

 

9

--------------------------------------------------------------------------------


 

4.5.5        As between the Parties, SCE shall be responsible for the
replacement of the damaged and/or defective CFL Pack, including, but not limited
to, the Program Participant’s receipt of a new CFL Pack, unless damage to a CFL
Pack was caused by Contractor, in which case Contractor shall be responsible for
the replacement of the damaged CFL Pack.

 

4.6           For any Work Contractor performs in SDG&E’s service territory,
Contractor shall take reasonable steps to meet the Hard-to-Reach (“HTR”) goals
for SDG&E’s service territory, set forth in SDG&E’s Program Implementation
Plan.  Contractor shall maintain adequate documentation of its efforts to meet
the HTR goals for SDG&E’s service territory, so that SCE can demonstrate to the
CPUC with particularity that reasonable steps were taken with respect to the HTR
goals for SDG&E’s service territory.

 

4.7           Contractor Exceptions List.  Contractor shall provide SCE with its
Customer Exceptions list within five (5) Business Days of receipt of the
relevant customer records information from SCE.

 

4.8           Contractor services documentation and record maintenance
services.  Contractor shall document and maintain records for services performed
under this Agreement on a Utility-specific basis, as follows:

 

4.8.1        Appliance Turn-in Order Form (ATO) to collect data such as (a)
customer name, address, home and work phone numbers, (b) Utility account number,
(c) Eligible Refrigerator or Freezer manufacturer’s name model and style, (d)
defrost type, color, size, amperage, and estimated age of unit; (e) location of
Eligible Refrigerator or Freezer within the residence, (f) disposition code for
each Program Participant indicating which Incentive was selected, (g)
disposition code which indicates operating condition of Eligible Refrigerator or
Freezer, (h) identification of units containing CFC-11, HCFCs and HFCs, (i)
special pick-up instructions (if applicable), and (j) in all cases each
participating Eligible Customer’s signature, when Contractor picks up an
Eligible Refrigerator or Freezer.  Contractor shall obtain the signature of
customer in the event refrigerator or freezer is discovered not to be an
Eligible Refrigerator or Freezer.

 

ATO data shall be compiled in electronic mode, employing a software program
suitable for exchange of information with SCE, subject to the approval of SCE’s
Program Manager.

 

10

--------------------------------------------------------------------------------


 

Contractor shall utilize a computer software program designed to assign a
Disposition Code to each ATO for each Program Participant.

 

ATO originals shall be maintained at the Contractor’s Recycling Center and made
available to SCE in accordance with Section 14 of this Agreement.

 

4.9           Contractor Survey.  Contractor shall conduct a Program Participant
telephone survey throughout the year using a stratified purposeful sample of 5%
to 20% of the total number of Program Participants.  The stratification and
frequency of the survey may be modified periodically by SCE, provided that an
Amendment to this Agreement or a separate agreement shall be entered into if any
such modification necessitates unreasonable labor, as substantiated by
Contractor, requiring the negotiation of a charge separate from the Recycling
Charge.  The purpose of the survey shall be to elicit information such as
refrigerator or freezer use, customer demographics and customer satisfaction.
 Survey questions, stratification and frequency of survey may be modified
periodically as determined by SCE provided modified survey is reasonably
comparable.

 

5.             CONTRACTOR REPORTS

 

5.1           Contractor shall provide SCE with separate reports for each
participating Utility for the services performed under this Agreement.  Required
data shall be compiled in electronic mode, employing software suitable to
exchange information with SCE, subject to approval of SCE’s Program Manager. 
SCE may request that Contractor submit program documentation, including
invoices, electronically.

 

5.1.1        A weekly invoice report as described below in Section 10;

 

11

--------------------------------------------------------------------------------


 

5.1.2        A monthly report, provided no later than the 15th Calendar Day of
the preceding month’s activity which shall contain the following:

 

(i)            Number of Eligible Refrigerators and Freezers processed through
the Recycling Center during the previous month and the size in cubic feet, year
of manufacture, style, and defrost type.

 

(ii)           Environmental data such as an estimated breakdown of amount of
CFCs/HCFCs/HFCs recovered; number of pounds of PCB articles removed; number of
pounds of mercury articles removed, number and size of recycled Eligible
Refrigerators and Freezers containing CFC-11; amount of compressor oil recycled;
and weight of metals materials sold for recycling; and the weight of
non-recyclable materials disposed.

 

5.1.3        A final Program report summarizing year-to-date Program
information, if required, shall be submitted to SCE no later than thirty (30)
Calendar Days after the termination of this Agreement.

 

5.1.4        Customer Comments and Complaints Report.  Contractor shall provide
SCE with a monthly status report on customer comments and status of customer
complaints (on a cumulative basis) as described below in Section 6.

 

5.1.5        Aging Reports.  A report indicating the number of Eligible
Refrigerators and Freezers that were collected during the preceding month and
that were scheduled for collection from Eligible Customers during that month,
the date of the initial contact with the Eligible Customer, any subsequent
rescheduled dates initiated by Eligible Customer, the date or dates the Eligible
Refrigerator or Freezer was scheduled for collection, and the actual collection
date.

 

5.1.6        Weekly List to Sunpark.  Contractor shall provide a weekly list to
Sunpark pursuant to and in accordance with Section 4.5.3 herein.

 

12

--------------------------------------------------------------------------------


 

 

5.1.6        Upon reasonable written request from an authorized representative
of SCE, special and nonrecurring reports during the course of the 2003 Statewide
Residential Appliance Recycling Program.  Such report content will be developed
by the Parties in anticipation of or response to requests from the CPUC, SCE
internal audits, or compilation of data relevant to the 2003 Statewide
Residential Appliance Recycling Program activities.  An amendment to this
Agreement or a separate agreement shall be entered into only if any such report
necessitates a substantial change in labor, as substantiated by Contractor,
requiring the negotiation of a charge separate from the Recycling Charge.

 

6.             CONTRACTOR CUSTOMER COMPLAINT AND DISPUTE RESOLUTION PROCESS.

 

6.1           Contractor shall be responsible, to the complete satisfaction of
SCE, for developing and implementing a process for the management of customer
complaints.  Contractor shall undertake activities to resolve customer
complaints in an expedited manner including, but not limited to:  (a) ensuring
adequate levels of professional customer service staff, (b) direct access of
customer complaints to supervisory and/or management personnel, and (c) ensuring
sufficient levels of delivery personnel expected during times of high volume.

 

6.2           For each Utility, a Customer Comment Tracking System for recording
customer inquiries, complaints, and positive feedback.  This Customer Comment
Tracking System is to include, but is not limited to, dates of customer
complaints, information on the number, characterization, resolution of customer
complaints, date of each complaint resolution, and tracking of the total number
of telephone calls, duration of calls, number of calls placed on hold, duration
of time calls are on hold, and number of cancelled calls (hang-ups).

 

7.             ELIGIBLE CUSTOMERS AND REFRIGERATORS AND FREEZERS

 

7.1           Eligible Customers shall include the following:

 

13

--------------------------------------------------------------------------------


 

7.1.1        Customer is a resident in a participating Utility service territory
and occupies an existing single-family residential (Domestic Rate) or multi-unit
dwelling or mobile home, or is the owner or authorized representative of
existing multifamily housing and who may qualify for the 2003 Statewide
Residential Appliance Recycling Program.  Eligible customers include customers
who reside in a participating Utility service territory but who take
distribution services from an entity other than a participating Utility.

 

(i)            Contractor shall determine a customer’s eligibility status before
Contractor picks up a unit from a customer.

 

(ii)           Failure to verify customer eligibility shall result in nonpayment
of fees.  Contractor shall be obligated to reimburse SCE for any costs
associated with the delivery of any CFL Pack to an Ineligible Customer.

 

7.1.2        Customer is the owner of the Eligible Refrigerator or Freezer or
possesses written consent from the actual owner to turn in the Eligible
Refrigerator or Freezer.

 

7.1.3        Customer turns in no more than two Eligible Refrigerators or
Freezers or one each Eligible Refrigerator and Freezer per year unless written
SCE approval is obtained for any additional Eligible Refrigerator or Freezer. 
SCE shall not be obligated to pay Contractor the Incentive check amount or
Recycling Charge for any Eligible Refrigerator or Freezer picked up from an
Eligible Customer that exceeds the limit of two Eligible Refrigerators or
Freezers.  Contractor shall be obligated to reimburse SCE for any costs
associated with the delivery of any CFL Pack to a Program Participant pursuant
to the pickup of any Eligible Refrigerator or Freezer exceeding the limit of two
Eligible Refrigerators or Freezers per Eligible Customer.

 

14

--------------------------------------------------------------------------------


 

7.2           Eligible Refrigerators and Freezers for the 2003 Statewide
Residential Appliance Recycling Program shall depend on the following:

 

7.2.1        Refrigerator or freezer must be capable of cooling or freezing, or
both, as applicable, at time of collection.

 

7.2.2        Refrigerator or freezer minimum size is 14 cubic feet and maximum
size is 27 cubic feet.

 

8.             INELIGIBLE CUSTOMERS AND REFRIGERATORS AND FREEZERS

 

8.1           Ineligible Customers

 

8.1.2        Low income customers who participate in a Utility’s refrigerator
replacement program for low-income customers in 2003.

 

8.1.3        Commercial customers who are on commercial Utility rates

 

8.1.4        A resident in a non-participating utility service territory.

 

8.2           Ineligible Refrigerators and Freezers

 

8.2.1        Refrigerators or freezers sizes less than 14 cubic feet or greater
than 27 cubic feet.

 

8.2.2        Refrigerators or freezers containing sulphur dioxide (S02) or
ammonia.

 

8.2.3        Commercial refrigerators or freezers, ammonia-containing gas
refrigerators, commercial freezers, and room air conditioners

 

8.2.4        Refrigerators or freezers not capable of cooling or freezing or
both, as applicable.

 

15

--------------------------------------------------------------------------------


 

9.             CONTRACTOR’S COMPENSATION

 

9.1           Summary of Fees Payable to Contractor

 

SCE shall pay to Contractor, as full compensation for completing the Work at the
prices set forth herein.  The total amount to be paid to Contractor for work
performed in each Utility’s service territory shall not exceed the authorized
amounts.

 

9.1.1        Recycling Charge (All Utilities).  For the Contract Period, SCE
shall pay to Contractor a per-unit Recycling Charge for the number of units
collected pursuant to this Agreement at the price or prices set forth.

 

9.1.2        Incentive Cost (All Utilities).  For the Contract Period, SCE shall
reimburse Contractor for each Incentive check payment distributed to Program
Participants under the terms and conditions set forth in this Agreement.

 

9.1.4        Marketing and Advertising Costs (SDG&E only).  During the Contract
period, SCE shall pay Contractor per unit recycled (pick-up and properly
disposed of) in the service territory of SDG&E, as full compensation for
approved marketing activities conducted by Contractor.  Contractor must submit
all marketing materials to the SCE Program Manager for review and approval
before using the materials.  SCE will be responsible for obtaining the approval
of SDG&E as needed.

 

9.2           Payment schedule.

 

SCE shall transmit payments to Contractor for the Work (subject to offset by SCE
for any amount that is unsubstantiated or found to be incorrect) as follows:

 

(i)            For Incentive check reimbursement, within thirty (30) Calendar
Days of receipt of Contractor’s weekly invoice and approval by SCE;

 

(ii)           For Recycling Charges incurred, within thirty (30) Calendar Days
of receipt of Contractor’s weekly invoice and approval by SCE;

 

16

--------------------------------------------------------------------------------


 

SCE shall attempt to review and approve all weekly invoices within 5 Business
Days of receipt of a properly documented invoice.

 

10            CONTRACTOR BILLING

 

10.1         On a weekly basis, in arrears, Contractor shall prepare and
electronically submit a weekly invoice to SCE to substantiate the Recycling
Charges, Advertising Costs and Incentive check amounts due for Contractor’s
payments to Program Participants for the prior week.  Contractor shall provide
SCE with a weekly listing of prospective Program Participants who have been
qualified as eligible for an Incentive check or CFL Pack for SCE’ approval.  The
weekly listing shall include the Program Participants’ names and addresses,
dates of unit pickups, the dates the Incentive checks were mailed, and the date
the CFL Pack list was emailed to Sunpark.

 

The weekly invoice shall also include the applicable ATO number and the per-unit
Recycling Charge for the Eligible Refrigerators and Freezers collected,
processed, and recycled during the invoice period.

 

10.2         SCE will not pay any invoice which does not contain all required
documentation and information.

 

10.3         SCE will not pay any invoice that includes charges (Recycling
Charges, marketing/advertising costs, Incentive check amounts) for Work
performed or services rendered more than 60 days prior to the date the invoice
is received by SCE unless the delay is solely attributable to SCE’s failure to
timely furnish the information referenced in Section 11.

 

10.4         Contractor shall apply a per-unit Recycling Charge on units that
have been disabled, and only for the following transactions:

 

10.4.1      Collection of an Eligible Refrigerator or Freezer.

 

10.4.2      Collection contact made for Eligible Refrigerator or Freezer that
cannot be removed due to obstruction because of size or structural barrier
provided that Contractor obtains written permission from Customer to permanently
disable said unit, and Contractor then permanently disables the unit.

 

17

--------------------------------------------------------------------------------


 

10.5         Contractor shall submit a final invoice for the Contract Period
within 15 Calendar Days after the termination of this Agreement or final
Eligible Refrigerator or Freezer pickup, whichever occurs later, in hard copy
and in electronic format acceptable to SCE.  Failure to submit the invoice and
required documentation to SCE within 15 Calendar Days may result in nonpayment
of the invoice by SCE.

 

11.           SCE RESPONSIBILITIES

 

11.1         SCE shall provide to Contractor the following services:

 

11.1.1      Bi-weekly updates of SCE’s Customer Records for purposes of
identifying Eligible Customers.

 

11.1.2      Customer exceptions lookups within five (5) Business Days of receipt
of Contractor’s customer’s exceptions list.

 

11.1.3      If SCE fails to provide Contractor the required data within the time
frames specified above in this section, then the reporting time frames
stipulated in Section 5 shall be extended by the number of Business Days the
information is delayed.

 

12.           OWNERSHIP AND CUSTOMER CONFIDENTIALITY REQUIREMENTS

 

12.1         Contractor, its employees, and any Subcontractors shall not
disclose any Confidential Customer Information (defined below) to any person
other than SCE’s personnel either during the term of this Agreement or after its
completion, without Contractor having obtained the prior written consent of SCE,
except as provided by lawful court order or subpoena and provided Contractor
gives SCE advance written notice of such order or subpoena.

 

18

--------------------------------------------------------------------------------


 

12.1.1      “Confidential Customer Information” includes, but is not limited to,
the customer’s name, address and all billing and usage information.  If
Contractor is uncertain whether any information concerning a customer should be
considered Confidential Customer Information, Contractor shall contact SCE prior
to disclosing the customer information.

 

12.1.3      Prior to any approved disclosure of Confidential Customer
Information, Contractor must enter into a nondisclosure agree men t with SCE.

 

12.1.3      This provision does not prohibit Contractor from disclosing
non-confidential information concerning the Work to the CPUC in any CPUC
proceeding, or any CPUC-sanctioned meeting or proceeding or other public forum.

 

12.2         All materials provided by SCE to Contractor during the performance
of this Agreement shall be returned to SCE after this Agreement is terminated or
at the request of SCE.  Contractor shall not duplicate any material furnished by
SCE without prior written approval from SCE.

 

12.3         All new, original information, material, and documents prepared or
caused to be prepared under this Agreement by Contractor using PGC funds shall
become the property of the CPUC.  Such information, or derivative information,
materials, and documents, shall be used by Contractor only for work performed
pursuant to this Agreement, and shall not be used in Contractor’s general course
of business, disclosed nor revealed in any way to a third party without the
prior express written consent of SCE.

 

12.4         All information disclosed by Contractor to SCE during meetings or
negotiations with regard to the Work, and any information contained in drawings,
specifications, technical reports, and data provided by contractor to SCE during
performance of this Agreement, shall be held in confidence by SCE, and used only
in relation to the Work pursuant to this Agreement.

 

12.5         Contractor Confidential Information

 

19

--------------------------------------------------------------------------------


 

12.5.1      Except as required by the CPUC, SCE, its employees and any
Subcontractors of SCE shall not disclose any confidential or proprietary
information provided by Contractor (“Contractor’s Confidential Information”) to
any person other than Contractor’s personnel, either during the term of the
Agreement, or after its completion, without having obtained the prior written
consent of Contractor.  By way of example, Contractor’s Confidential Information
shall include, without limitation, Contractor’s systems for oil degassing, CFC
recovery, CFC-11 and HCFC and HCF recovery and Contractor’s computer software. 
Prior to any approved disclosure, persons to receive Contractor’s Confidential
Information, including SCE, its employees or any third-party, must enter into a
nondisclosure agreement with Contractor.  SCE agrees to require its employees to
execute appropriate nondisclosure agreements prior to any contact with, or
evaluation of Contractor’s Confidential Information.

 

12.5.2      SCE agrees that, without the prior written consent of Contractor, it
will not, during the term or after termination of this Agreement, directly or
indirectly, disclose to any individual, corporation, or other entity, or use for
its own or such other’s benefit, any of Contractor’s Confidential Information,
whether reduced to written or other tangible form, which:

 

(i)            Is not generally known to the public or in the industry;

 

(ii)           Has been treated by Contractor or any of its subsidiaries as
confidential or proprietary; and

 

(iii)          Is of a competitive advantage to Contractor or any of its
subsidiaries and in the confidentiality of which Contractor or any of its
subsidiaries has a legally protect able interest.

 

12.5.3      Contractor’s Confidential Information which becomes generally known
to the public or in the industry, or, in the confidentiality of which,
Contractor and its subsidiaries cease to have a legally protectable interest,
shall cease to be subject to the restrictions of this Section 12.

 

20

--------------------------------------------------------------------------------


 

13.           CONFLICT OF INTEREST

 

Contractor agrees that time is of the essence for the Work described herein. 
Contractor further agrees that any agreement it has, or in which it may enter
with other parties (e.g., utilities or government agencies) for a recycling
program, shall not detrimentally affect the quality or timeliness of
Contractor’s performance of the Work required under this Agreement.

 

14.           RIGHT TO AUDIT AND INSPECT; RECORDKEEPING

 

14.1         SCE and/or its designated representatives shall have the right to
periodically audit, during normal business hours, the records and documents in
Contractor’s possession or under its control, relating to the Work, upon
reasonable advance written notice to Contractor.  This right to audit shall
extend for a period of five (5) years beyond the termination or expiration of
this Agreement.  Contractor agrees to allow SCE or its designated
representatives reasonable access to such records during normal business hours
and to allow interviews of any employees who might reasonably have information
related to such records.  Further, Contractor represents and warrants that
Contractor shall contractually require all Subcontractors to provide SCE
reasonable access to relevant records and staff of all Subcontractors concerning
the Work.

 

14.2         SCE and/or its designated representatives shall have the right to
periodically inspect, during normal business hours, Contractor’s facilities,
including trucks, used in performing the Work, upon reasonable advance written
notice to Contractor.  This right to inspect shall extend for a period of five
(5) years beyond the termination or expiration of this Agreement.  Contractor
agrees to allow SCE and/or its designated representatives reasonable access to
such facilities during normal business hours and to allow interviews of any
employees who might reasonably have information related to such facilities. 
Further, Contractor represents and warrants that Contractor shall contractually
require all Subcontractors to provide SCE reasonable access to facilities and
staff of all Subcontractors used in performing the Work.

 

21

--------------------------------------------------------------------------------


 

14.3         Contractor shall retain, and shall cause its Subcontractors to
retain, all records and documents pertaining to the Work for a period of not
less than 5 years beyond the termination or expiration of this Agreement.

 

15.           CHANGES

 

Changes to this Agreement shall be made by mutual agreement of the Parties
through a written amendment to the Agreement.  Such written amendment may be
incorporated into this Agreement through a subsequent Purchase Order or Change
Order.

 

16.           PERMITS, CODES, AND STATUTES

 

16.1         Contractor shall perform the Work set forth in this Agreement in
accordance with all applicable federal, state, and local laws, rules, and/or
ordinances.  Prior to performance of any services, Contractor shall, at its own
cost, have obtained, and shall have required all Subcontractors to obtain, all
licenses and permits required by law, rule, regulation, and ordinance, or any of
them, to engage in the activities required in connection with this transaction. 
Contractor also represents and warrants that, to the best of its knowledge,
based upon reasonable and prudent inquiry, any storage site and any disposal
facility to which the Hazardous Materials may be moved are in compliance with
any and all federal, state and local laws and regulations pertaining thereto and
that such storage sites and disposal facilities are suitable and may lawfully
receive and/or dispose of the Hazardous materials.

 

16.2         Contractor shall comply with all applicable local, state, and
federal safety and health laws in effect an the date of this Agreement,
including, but not limited to, EP A, California EP A, RCRA, the Occupational
Safety and Health Act of 1970 (OSHA) and all standards, rules, regulations, and
orders issued pursuant to such local, state, and federal safety and health law: 
Should any such law, rule, or regulation be enacted or promulgated subsequent to
the date of this Agreement, which renders Contractor’s performance impractical,
Contractor and SCE shall, in good faith, negotiate an amendment to this
Agreement reasonably compensating Contractor for its additional costs.

 

22

--------------------------------------------------------------------------------


 

17.           REPRESENTATIONS AND WARRANTIES

 

Contractor represents and warrants to SCE that the Work shall be performed in a
competent manner, in accordance with this Agreement, and that the acceptance,
handling, storage, recycling, and disposal of the Eligible Refrigerators and
Freezers and the Hazardous Materials shall be in accordance with (i) the
requirements of this Agreement, and (ii) the applicable local, state, and
federal laws and regulations in effect at the time of the Work performed.

 

18.           TITLE

 

18.1         Title to the Hazardous Materials shall pass to Contractor when
Contractor collects Eligible Refrigerators and Freezers from customers.

 

18.2         Title of collected Eligible Refrigerators and Freezers shall pass
to Contractor.

 

19.           INSURANCE

 

19.1         Without limiting Contractor’s liability to SCE, including the
requirements of Section 20, Indemnity, Contractor shall maintain for the Work,
and shall require that each Subcontractor maintain, at all times during the Work
and at its own expense, valid and collectible insurance as described below. 
This insurance shall not be terminated, expire, or materially altered except on
thirty (30) Calendar Days prior written notice to SCE.  Contractor shall furnish
SCE with certificates of insurance and forms acceptable to SCE and shall require
each Subcontractor to furnish Contractor with certificates of insurance, as
evidence that policies do provide the required coverage and limits of insurance
listed below.  Such certificates shall be furnished to SCE’s Program Manager by
Contractor within 30 days of execution of this Agreement, and by Subcontractor
upon receipt of its subcontract, but in any event prior to start of its portion
of the Work.  Any other insurance carried by SCE, its officers, agents, and
employees, which may be applicable, shall be deemed to be excess insurance, and
Contractor’s insurance shall be deemed primary for all purposes notwithstanding
any conflicting provision in Contractor’s policies to the contrary.

 

23

--------------------------------------------------------------------------------


 

(i)            Workers’ Compensation Insurance with statutory limits, as
required by the state in which the Work is performed, and Employer’s Liability
Insurance with limits of not less than $5,000,000.  Carriers furnishing such
insurance shall be required to waive all rights of subrogation against SCE, its
officers, agents, employees, and other contractors and subcontractors.

 

(ii)           Comprehensive Bodily Injury and Property Damage Liability
Insurance, including owners, and contractors’ protective liability,
product/completed operations liability, contractual liability, and coverage for
liability incurred as a result of sudden and accidental discharge, dispersal,
release or escape of polluting materials, (excluding automobile) with a combined
single limit of not less than $3,000,000 for each occurrence.  Such insurance
shall:  (a) acknowledge SCE and SDG&E, and their officers, agents, and
employees, as additional insureds; (b) be primary for all purposes; and (c)
contain standard cross-liability provisions.

 

(iii)          Automobile Bodily Injury and Property Damage Liability Insurance
with a combined single limit of not less than $3,000,000 for each occurrence. 
Such insurance shall cover liability arising out of the use by Contractor and
Subcontractors of owned, non owned and hired automobiles in the performance of
the Work.  As used herein, the term “automobile” means vehicles licensed or
required to be licensed under the Vehicle Code of the state in which the Work is
performed.  Such insurance shall acknowledge SCE and SDG&E as an additional
insured and be primary for all purposes.

 

(iv)          Environmental Impairment Expense Insurance with a combined single
limit of not less than $5,000,000 for each occurrence and overall limits of
$10,000,000.  Such insurance shall provide coverage for necessary costs or
expense of removing, cleaning-up, transporting, nullifying, and rendering
ineffective, or any of them, any substance which has caused environmental
impairment and such insurance shall contain no exclusions for non-sudden and/or
non-accidental discharge, release or escape of polluting materials.  Such
insurance shall acknowledge SCE and SDG&E as an additional insured and be
primary for all purposes.

 

24

--------------------------------------------------------------------------------


 

Contractor shall report immediately to SCE and confirm in writing any injury,
loss, or damage incurred by Contractor or Subcontractors in excess of $500.00,
or its receipt of notice of any claim by a third party in excess of $500.00, or
any occurrence that might give rise to such claim.

 

If Contractor fails to comply with any of the provisions of this Section 19,
Contractor shall, at its own cost, defend, indemnify, and hold harmless SCE and
SDG&E, and their respective officers, agents, employees, assigns, and successors
in interest, from and against any and all liability, damages, losses, claims,
demands, actions, causes of action, costs, including attorney’s fees and
expenses, or any of them, resulting from the death or injury to any person or
damage to any property to the extent that SCE or SDG&E would have been protected
had Contractor complied with all of the provisions of this Section 19.

 

20.           INDEMNITY

 

20.1         Contractor shall, at its own cost, indemnify, defend, reimburse,
and hold harmless SCE and SDG&E, their officers, directors, employees, agents,
assigns, and successors in interest, (1) from and against any and all liability,
damages, losses, claims, suits, demands, actions, causes of action, costs,
expenses, including attorney’s fees and expenses, or any of them resulting from
the death or injury to any person or damage to or destruction of any property
caused by Contractor, Subcontractors, and employees, officers and agents of
either Contractor or Subcontractors, or any of them, and arising out of or
attributable to the performance or nonperformance of Contractor’s obligations
under this Agreement and including, without limitation, failure to comply fully
with every federal, state, or local law, statute, regulation, rule, ordinance,
or government directive which directly or indirectly regulates or affects the
handling, storage, recycling, or disposal of the Hazardous Materials to be
managed by Contractor hereunder; and (2) for any breach of any representation or
warranty made by Contractor in this Agreement.

 

25

--------------------------------------------------------------------------------


 

In all cases of death or injury to employees, officers or agents of either
Contractor or Subcontractors, whether or not caused by Contractor, SCE shall be
indemnified by Contractor for any and all liability except to the extent such
death or injury results from the negligence of SCE, and SDG&E shall be
indemnified by Contractor for any and all liability except to the extent such
death or injury results from the negligence of SDG&E.

 

20.2         Contractor shall, at its own cost, indemnify, defend, reimburse,
and hold harmless SCE and SDG&E, their officers, directors, employees, and
agents, assigns, and successors in interest, from and against any and all
liability imposed upon, or to be imposed upon SCE or SDG&E as applicable, under
any law imposing liability for the environmental clean-up of the Hazardous
Materials at any location (other than SCE’s property) where the Hazardous
Materials have been placed, stored or disposed of in the performance or
nonperformance of Contractor’s obligations under this Agreement, or any other
site to which the Hazardous Materials have migrated.

 

20.3         The indemnities set forth in this Section 20 shall not be limited
by the insurance requirements set forth in Section 19.

 

21.           TERM AND TERMINATION

 

21.1         This Agreement shall commence on September 2,2003 and continue in
effect until one of the following occurs:  (a) December 31,2003; (b) SCE
determines that Contractor has picked up all units called in prior to
December 31,2003; (c) SCE determines that Contractor has exhausted all available
funding; (d) SCE learns that Contractor has filed a petition in bankruptcy or
that an involuntary petition has been filed against Contractor and said
petition(s); or (e) the CPUC discontinues funding for the 2003 Statewide
Residential Appliance Recycling Program or this Agreement (the “Term”).

 

26

--------------------------------------------------------------------------------


 

21.2         Either Party may terminate the Agreement for any reason by
providing thirty (30) Calendar Days advance written notice to the other Party. 
The termination shall become effective on the last day of said notice period
(“Termination Date”).  Contractor shall be paid for all Work performed prior to
the Termination Date.  In such event, SCE shall only be obligated to pay
contractor for such Eligible Refrigerators and Freezers actually collected by
Contractor for recycling as of the Termination Date, and shall not be obligated
to pay Contractor for units not collected.

 

21.3         In the event of termination pursuant to this Section 21, Contractor
and SCE shall work cooperatively to facilitate the termination of the 2003
Statewide Residential Appliance Recycling Program.

 

21.4         Each Party shall immediately provide at no cost to the other any
testimony, or any communications with the CPUC, or any board, division,
committee or member thereof, which could reasonably be anticipated to affect the
2003 Statewide Residential Appliance Recycling Program or which addresses it in
any manner.

 

22.           STOP WORK

 

SCE may suspend the Work for good cause, such as safety concerns, fraud, or
excessive customer complaints, by orally notifying Contractor to suspend the
Work.  Contractor shall stop work immediately, and may resume the Work only upon
receiving written notice from SCE to resume the Work.

 

23.           WRITTEN NOTICES

 

23.1         Any written notice, demand or request required or authorized in
connection with this Agreement, shall be deemed properly given if delivered in
person or sent by facsimile, nationally recognized overnight courier, or first
class mail, postage prepaid, to the address specified below, or to another
address specified in writing by SCE as follows:

 

27

--------------------------------------------------------------------------------


 

SCE:

Southern California Edison Company

Refrigerator /Freezer Recycling Program

Tom Schober

2244 Walnut Grove Avenue - Quad 2A

Rosemead, CA 91770

(626) 302-8626 telephone

(626) 302-1834 facsimile

 

Contractor:

ARCA CALIFORNIA Inc.

Jack Cameron, President

7400 Excelsior Boulevard

Minneapolis, MN 55426

(952) 930-1717 telephone

(612) 889-6600 cellular

(952) 930-1800 facsimile

 

23.2         Notices shall be deemed received (a) if personally or
hand-delivered, upon the date of delivery to the address of the person to
receive such notice if delivered before 5:00 p.m., or otherwise on the Business
Day following personal delivery; (b) if mailed, three (3) Business Days after
the date the notice is postmarked; (c) if by facsimile, upon electronic
confirmation of transmission, followed by telephone notification of transmission
by the noticing Party; or (d) if by overnight courier:  on the Business Day
following delivery to the overnight courier within the time limits set by that
courier for next day delivery.

 

24.           SUBCONTRACTS

 

24.1         Contractor represents and warrants that Contractor shall
contractually require each Subcontractor to be bound by general terms and
conditions protecting each participating Utility which are equivalent to the
terms and conditions of this Agreement.

 

24.2         Contractor shall, at all times, be responsible for the Work, and
acts and omissions, of Subcontractors and persons directly or indirectly
employed by them for services in connection with the Work.  This Agreement shall
not constitute a contractual relationship between any Subcontractor and SCE nor
any obligation for payment by SCE to any Subcontractor.

 

28

--------------------------------------------------------------------------------


 

25.           INDEPENDENT CONTRACTOR

 

The Contractor, and its employees, Subcontractors, and agents of Contractor in
the performance of this Agreement, shall act in an independent capacity and not
as officers or employees or agents of SCE.

 

26.           NON-DISCRIMINATION CLAUSE

 

Contractor and its Subcontractors shall not unlawfully discriminate, harass, or
allow harassment against any employee or applicant for employment because of
sex, race, color, ancestry, religious creed, national origin, physical
disability (including HIV and AIDS), mental disability, medical condition
(cancer), age (over 40), marital status, and denial of family care leave. 
Contractor and Subcontractors shall insure that the evaluation and treatment of
their employees and applicants for employment are free from such discrimination
and harassment.  Contractor and its Subcontractors shall comply with the
provisions of the Fair Employment and Housing Act (Government Code Section 12990
(a-f) et seq.) and the applicable regulations promulgated thereunder (California
Code of Regulations, Title 2, Section 7285 et seq.).  The applicable regulations
of the Fair Employment and Housing Commission implementing Government Code
Section 12990 (a-f), set forth in Chapter 5 of pi vision 4 of Title 2 of the
California Code of Regulations, are incorporated into this Agreement by
reference and made a part hereof as if set forth in full.  Contractor and its
Subcontractors shall give written notice of their obligations under this clause
to labor organizations with which they have a collective bargaining or other
Agreement.

 

Contractor shall include the nondiscrimination and compliance provisions of this
clause in all subcontracts for the Work.

 

27.           CPUC AUTHORITY TO MODIFY

 

This Agreement shall at all times be subject to such changes or modifications by
the CPUC as it may from time to time direct in the exercise of its jurisdiction.

 

29

--------------------------------------------------------------------------------


 

28.           NON-WAIVER

 

None of the provisions of this Agreement shall be considered waived by either
Party unless such waiver is specifically stated in writing.

 

29.           ASSIGNMENT

 

In the event SCE is required to assign its rights, duties and obligations under
this Agreement to the CPUC and/or its designee, Contractor agrees to consent to
such an assignment.  Other than the aforementioned assignment, neither Party
shall delegate or assign this Agreement or any part or interest thereof, without
the prior written consent of the other Party, and any assignment without such
consent shall be void and of no effect.

 

30.           FORCE MAJEURE

 

Failure of Contractor to perform any of the provisions of this Agreement by
reason of any of the following shall not constitute an event of default or
breach of this Agreement:  strikes, picket lines, boycott efforts, earthquakes,
fires, floods, war (whether or not declared), revolution, riots, insurrections,
acts of God, acts of government (including, without limitation, any agency or
department of the United States of America), acts of the public enemy, scarcity
or rationing of gasoline or other fuel or vital products, inability to obtain
materials or labor, or other causes which are reasonably beyond the control of
the Contractor.

 

31.           DISPUTE RESOLUTION

 

31.1         Should any dispute arise between the Parties regarding this
Agreement, the Parties agree to enter into good faith negotiations as soon as
practicable to resolve such disputes within five (5) Business Days of receipt of
a written notice describing the dispute.  If the Parties are unable to resolve
the dispute, the Parties agree to refer the matter to the Energy Division for
resolution by the CPUC.

 

30

--------------------------------------------------------------------------------


 

31.2         All negotiations, mediation and/or arbitration conducted pursuant
to this clause are confidential and shall be treated as compromise and
settlement negotiations, to which Section 1119 of the California Evidence Code
shall apply, and Section 1119 is incorporated herein by reference.

 

31.3         Notwithstanding the foregoing provisions, a Party may seek a
preliminary injunction or other provisional judicial remedy if in its judgment
such action is necessary to avoid irreparable damage or to preserve the status
quo.

 

31.4         Each Party is required to continue to perform their obligations
under this Agreement that are not related to the dispute, pending final
resolution of a dispute arising out of or relating to this Agreement.

 

32.           SEVERABILITY

 

In the event that any of the terms, covenants or conditions of this Agreement,
or the application of any such term, covenant or condition, shall be held
invalid as to any person or circumstance by any court, regulatory agency, or
other regulatory body having jurisdiction, all other terms, covenants, or
conditions of this Agreement and their application shall not be affected
thereby, but shall remain in full force and effect, unless a court, regulatory
agency, or other regulatory body holds that the provisions are not separable
from all other provisions of this Agreement.

 

33.           GOVERNING LAW

 

This Agreement shall be interpreted, governed, and construed under the laws of
the State of California as if executed and to be performed wholly within the
State of California. Any action brought to enforce or interpret this Agreement
shall be filed in Los Angeles County, California.

 

34.           SECTION HEADINGS

 

Section headings appearing in this Agreement are for convenience only and shall
not be construed as interpretations of text.

 

31

--------------------------------------------------------------------------------


 

35.           SURVIVAL

 

Notwithstanding completion or of this Agreement, the Parties shall continue to
be bound by the provisions of this Agreement which by their nature survive such
completion or termination.  Such provisions shall include, but not be limited
to, Sections 12, 14, and 20 of this Agreement.

 

36.           NONRELIANCE

 

Neither Party has relied upon any representation, warranty, projection, estimate
or other communication from the other not specifically so identified in this
Agreement.

 

37.           ATTORNEYS’ FEES

 

In the event of any legal action or other proceeding between the Parties arising
out of this Agreement or the transactions contemplated herein, the prevailing
Party in such legal action or proceeding shall be entitled to have and recover
from the other Party all costs and expenses incurred therein, including
reasonable attorneys’ fees.

 

38.           COOPERATION

 

Each Party agrees to cooperate with the other Party in whatever manner
reasonably required to facilitate the successful completion of this Agreement.

 

39.           ENTIRE AGREEMENT

 

This Agreement contains the entire agreement and understanding between the
Parties and merges and supersedes all prior agreements, including but not
limited to the 2002 Statewide Residential Appliance Recycling Agreement between
SCE and Contractor, representations and discussions pertaining to the subject
matter of this Agreement, including Contractor’s proposals.  Any changes,
exceptions, or different terms and conditions proposed by Contractor are hereby
rejected unless expressly stated in this Agreement

 

32

--------------------------------------------------------------------------------


 

40.           COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall be deemed to be one
and the same instrument.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

 

CONTRACTOR:

 

SCE:

 

ARCA CALIFORNIA, INC.

 

SOUTHERN CALIFORIA EDISON
COMPANY

 

By:

/s/ Jack Cameron

 

By:

/s/ Linda Ziegler

 

Its:

President

 

Its:

Director

 

Name Printed:

Jack Cameron

 

Name Printed:

Linda Ziegler

 

Date:

 August 28

, 2003

 

Date:

  September 2

, 2003

 

 

34

--------------------------------------------------------------------------------